Citation Nr: 1825077	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 1991 and from September 2001 to August 2003 with additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO. 

The Veteran testified at a Board video-conference hearing in October 2017 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. In light of the favorable decision with regard to the claim, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

With resolution of the doubt in her favor, the Veteran has a right shoulder disability that had onset due to injury sustained during a period of Reserve service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are met. 38 U.S.C. §§ 101(22), (23), (24), 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Right Shoulder 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes. See 38 U.S.C.A. § 101(22)(A). INACDUTRA includes duty prescribed for Reserves by the Secretary concerned under section 20 of title 37 or any other provision of law. 38 U.S.C. § 101(23)(A).

Service treatment records from June 1984 to May 1991 contain no documentation of complaints of or treatment for a right shoulder disability. Her March 1991 Report of Separation examination reflects that clinical evaluation of the upper extremities and other musculoskeletal system was normal. 

The Veteran contends that her right shoulder disability onset during her period of service in the Navy Reserves. An April 2008 VA treatment record reflects that the Veteran was concerned about passing her upcoming physical for Naval Reserve that required that she do pushups. She reported that she started doing pushups after not having done some for several months and experienced right shoulder pain. She had been swimming daily but noticed that after she stopped in January, some of her pains improved. On examination, the assessment was right shoulder tendonitis.

July 2008 VA x-ray findings show minimal right acromioclavicular degenerative joint disease. Subsequent July 2008 VA MRI findings show a tiny avulsion of the distal anterior supraspinatus tendon of the right shoulder with possible full-thickness disruption but definite articular surface involvement and subacromial bursitis.

A September 2008 Naval Reserve treatment record documents that the Veteran had a several month history of right shoulder pain with no distinct injury. The examiner noted the MRI findings and that the Veteran was undergoing physical therapy and receiving cortisone injections with minimal improvement.

A September 2008 VA orthopedics treatment record reflects that the Veteran presented to discuss surgical options for her right shoulder problems. She reported that her right shoulder problems onset in approximately November/December 2007 while she was performing pushups for her physical training test. Since the initial onset, she reported that she had received physical therapy and subacromial injection. She continued to have pain with overhead activity and could no longer do pushups or shoot a gun without pain in the shoulder and she had difficulty with swimming. On examination, the assessment was symptomatic rotator cuff tear of the right shoulder. The Veteran was advised of the risks/benefits of surgery and elected to undergo surgery.

An April 2009 Reserve treatment record documents a diagnosis of "frozen and torn right shoulder." The Veteran was granted a waiver for performing pushups.

A June 2009 Reserve treatment record documents the Veteran's complaint of a five year history of chronic right shoulder pain. The examiner noted the findings of the VA X-ray and MRI tests. The Veteran reported that her right shoulder disability onset as a result of her Navy reserve military occupational specialty which required a lot of heavy lifting, firing of weapons, physical fitness and security training. On examination, the impression was right rotator cuff injury. 

An August 2009 Reserve periodic health assessment documents that the Veteran had the chronic medical condition of a frozen right shoulder.

An August 2009 VA orthopedics treatment record documents the Veteran's complaint that her right shoulder continued to be stiff and a little painful; however, she could "live with it this way." She reported that she passed her physical training test for the Navy and had a waiver that excused her from doing pushups. On examination, the assessment was improving right shoulder adhesive capsulitis and partial rotator cuff tear. The physician stated that this was likely a chronic problem and indicated that it would be beneficial if the Veteran had a permanent profile to avoid pushups.

January 2010 VA x-ray findings show mild degenerative changes of the acromioclavicular joints.

An April 2013 statement from the Veteran's Commanding Officer of her Reserve unit reflects that the Veteran's right shoulder disability was caused by the physical demands of the Master-At-Arms rate and the Navy's requirements for physical fitness. The Commanding Officer noted that the Veteran received a waiver, excusing her from doing pushups as part of her physical training. The Commanding officer concluded that the Veteran's right shoulder disability onset during her period of Reserve service and was reported to the Reserve unit medical department. However, due to a lack of physician availability, reports were not properly documented in the Veteran's service treatment records.

The April 2013 Report of VA Shoulder and Arm Conditions examination documents diagnosis of, in pertinent part, history of right shoulder adhesive capsulitis and partial rotator cuff tear. The Veteran reported that she was initially injured during training with her Reserve unit. 

The examiner opined that the claimed right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness. However, the examiner noted that the Veteran submitted a report from her supervisor stating that she injured her right shoulder during reserve service training in 2008, despite no documentation of such in the Veteran's Reserve service treatment records. Thus, the examiner concluded that the Veteran's current right shoulder disability was at least as likely as not incurred or caused by injury to her shoulder sustained during training in 2008.

A May 2013 statement from the Commanding Officer of the Commander Fleet Activities Yokosuka (CFAY) Portland Unit reflects that the Veteran injured her right shoulder performing the spring cycle physical readiness test. The Commanding Officer noted that the Veteran reported the injury to the Reserve Unit medical department but due to limited medical staff, no line of duty report was documented. The Veteran continued to report the shoulder pain to her Commanding Officer and the medical staff and was granted a waiver for the pushup portion of the physical readiness test. The Commanding Officer concluded that the Veteran's right shoulder disability occurred while the Veteran was in active duty status under his command.

The Veteran clearly has a present shoulder disability, and the question for resolution is whether  Board it may be linked to any incident of active service. Given the factual accounts of the witnesses, consideration of the Veteran's reserve service circumstances and her rating, the evidence is in relative equipoise in showing that the Veteran's current right shoulder disability had its clinical onset due to injury sustained during a period of Reserve service. Reasonable doubt is resolved in the Veteran's favor and service connection for a right shoulder disability is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for a right shoulder disability is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


